Opinion
Per Curiam.
Appellant’s brief was filed September 6, 1913. By-stipulation time was granted respondents until January 3, 1914, in which to file their brief.; but, without getting any further time, they did not file the brief until August 22, 1914. No action was taken by the respondents in the meantime to force their appeal to hearing, and no motion was made to strike the brief from the files until October 1st, more than a month after it had been filed. Counsel for respondents filed a showing that during this time, from January to September, he was' sick and in such a condition that he was unable to do the work of preparing the brief.
Rule 23 (117 Pac. xii) provides:
“All motions must be filed within ten days after a party or his counsel obtain knowledge of an alleged failure of the adverse party or his counsel to comply with the requirements of the statute or with the rules of this court. Any neglect to file a motion within such .time will be deemed a waiver of all defects, except matters of jurisdiction. ”
This is not a matter of jurisdiction, and as both parties have failed to comply with the rules, and no injury is shown, the motion to strike out will be overruled.
Motion Overruled.